                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


CLARENCE SMALLS,

                Plaintiff,

v.                                                             Case No. 8:17-cv-1050-T-AEP

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
                                          /

                                          ORDER

        This cause comes before the Court on Plaintiff’s Petition for Attorney Fees (Doc. 21).

By the motion, Plaintiff seeks attorney’s fees in the amount of $8,973.62 and reimbursement of

filing costs in the amount of $400.00, pursuant to the Equal Access to Justice Act (“EAJA”),

28 U.S.C. § 2412. On September 12, 2018, this Court entered an Order reversing and remanding

the case under sentence four of 42 U.S.C. § 405(g) to the Commissioner for further

administrative proceedings (Doc. 19). The Clerk entered judgment in favor of Plaintiff

thereafter (Doc. 20). Accordingly, as the prevailing party, Plaintiff now requests an award of

fees. See 28 U.S.C. § 2412(d)(1)(A).

        The Commissioner does not oppose the requested relief (Doc. 21). After issuance of an

order awarding EAJA fees, however, the United States Department of the Treasury will

determine whether Plaintiff owes a debt to the government. If Plaintiff has no discernable

federal debt, the government will accept Plaintiff’s assignment of EAJA fees (Doc. 21-2) and

pay the fees directly to Plaintiff’s counsel. For the reasons set out in Plaintiff’s motion,

therefore, it is hereby

        ORDERED:
       1. Plaintiff’s Petition for Attorney Fees (Doc. 21) is GRANTED.

       2. Plaintiff is awarded fees in the amount of $8,973.62 and reimbursement of filing

costs in the amount of $400.00. Unless the Department of Treasury determines that Plaintiff

owes a federal debt, the government must pay the fees to Plaintiff’s counsel in accordance with

Plaintiff’s assignment of fees.

       DONE AND ORDERED in Tampa, Florida, on this 28th day of November, 2018.




cc: Counsel of Record




                                              2
